Title: From Thomas Jefferson to George Gilmer, 27 June 1790
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
New York June 27. 1790.

I have duly recieved your favor of May 21. and thank you for the details it contains. Congressional proceedings go on rather heavily. The question for assuming the state debts has created greater animosities than I ever yet saw take place on any occasion. There are three ways in which it may yet terminate. 1. A rejection  of the measure which will prevent their funding any part of the public debt, and will be something very like a dissolution of the government. 2. A bargain between the Eastern members who have it so much at heart, and the middle members who are indifferent about it, to adopt those debts without any modification on condition of removing the seat of government to Philadelphia or Baltimore. 3. An adoption of them with this modification that the whole sum to be assumed shall be divided among the states in proportion to their census; so that each shall receive as much as they are to pay; and perhaps this might bring about so much good humour as to induce them to give the temporary seat of government to Philadelphia, and then to Georgetown permanently. It is evident that this last is the least bad of all the turns the thing can take. The only objection to it will be that Congress will then have to lay and collect taxes to pay these debts, which could much better have been laid and collected by the state governments. This, tho’ an evil, is a less one than any of the others in which it may issue, and will probably give us the seat of government at a day not very distant, which will vivify our agriculture and commerce by circulating thro’ our state an additional sum every year of half a million of dollars.—When the last packet left England there was great appearance of an immediate rupture with Spain. Should that take place, France will become a party. I hope peace and profit will be our share. Present my best esteem to Mrs. Gilmer and my enquiring neighbors. I am Dear Doctor Your affectionate friend & servt.,

Th: Jefferson

